DETAILED ACTION
This action is pursuant to the claims filed on March 17, 2020. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-11, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the first surface area”. However, there is insufficient antecedent basis for said limitation.
Claim 4 recites “the gap distance”. However, there is insufficient antecedent basis for said limitation.
Claim 10 & 11 recites “the electrode surface area” and “the first surface area”. However, there is insufficient antecedent basis for said limitation. It is further unclear which structure is used for obtaining the claimed surface area. 
Claim 15 recites “an area of one electrode”. It is unclear whether said electrode is one of or different from the at least one pair of electrodes of claim 1.
Claim 19 recites “the first width”. However, there is insufficient antecedent basis for said limitation.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Basu et al. (hereinafter ‘Basu’, U.S. PGPub. No. 2017/0224237).
In regards to independent claim 1 and claims 3, 4, 10 & 11, Basu discloses an apparatus (catheter 10 in Fig.1), comprising: 
a shaft (catheter body 12); and 
an end effector at a distal end of the shaft (distal electrode assembly 15), wherein the end effector is sized to fit in an anatomical passageway within a subject’s cardiovascular system ([0003]: electrophysiological catheters are inserted into major vein or artery and then guided into the chamber of the heart); 
wherein the end effector comprises at least one electrode pair ([0038]: each spine carries at least one pair of closely spaced bipolar microelectrodes 85), wherein the at least one electrode pair is configured to contact cardiovascular tissue and thereby pick up electrocardiogram signals ([0006]: closely-spaced electrode pairs allow for a more accurate detection of near-field potentials of the myocardial tissue), each electrode pair includes first and second electrodes spaced apart along a longitudinal axis from each other by a gap area (Ag) located between the electrodes (Figs. 6, 7, 9 &11 illustrating a gap area between microelectrodes 185), the gap area (Ag) having a gap length (Lg) with respect to the longitudinal axis ([0054]: spacing between each of the pair ranges between about 50 and 300 microns, thus meeting claim 4) such that: 
a length of one of the electrodes (L) along the longitudinal axis is equal to or greater than the gap length ([0055]: each microelectrode has a length along the longitudinal axis of the spline of about 50 microns which is equivalent to the gap length of 50 microns); and 
a ratio of an area defined by the gap area (Ag) to one electrode area (Ae) is equal to or less than one (the area of the microelectrode based upon the dimension in [0055] and shown in Fig. 6 or 9, the Ae is 0.128 mm2 (0.050 mm (width) x 2.56 mm (length), thus meeting claims 3, 10 & 11; Assuming that the gap length (Lg) is about 50 micron and the width of the area defined by the gap area (Ag) is equivalent to the width of the electrode (2560 micron), the area of the gap is 0.128 mm2).
In regards to claim 2, Basu further discloses a plurality of spines and a plurality of electrode pairs, wherein the electrode pairs are secured to the spines (see Figures 5-11: spine 42 and electrode pairs 85/185).
In regards to claim 5, Basu further discloses wherein the end effector comprises at least one electrode support member associated with the at least one electrode pair, wherein each electrode support member includes a first side and a second side, wherein the electrode pair is presented on only one of the sides of the corresponding electrode support member (electrode pairs are positioned along an upper surface of a flexible plastic substrate 81, [0050]).
In regard to claims 6-8, Basu further discloses wherein the first and second electrode of each electrode pair comprises a biocompatible metal or conductive polymer ([0069]: microelectrodes are formed from platinum, gold, a combination of platinum and iridium- an alloy which comprises oxide). 
In regards to claim 9, Basu further discloses wherein the at least one electrode pair is configured to pick up electrocardiogram signals of immediate tissue in contact with the electrode pair, without fractionation from far field interaction ([0011]).
In regards to claim 12, Basu further discloses wherein the first and second electrodes are each rectangular, such that the first surface area is defined by a first length of the first and second electrodes and a first width of the first and second electrodes (in exemplary Figs. 7 & 9, the microelectrodes are rectangular shaped defining a length and a width).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Basu, and further in view of Wu et al. (U.S. PGPub. No. 2017/0000365).
In regard to claims 13-15, Basu discloses the invention substantially as claimed in claim 1 and discussed above. Basu further discloses that the length of the microelectrode may be modified to confine the entirety of the microelectrode to the planar surface of the spine ([0060], see also Fig. 9). While Basu explains that the electrode has a dimension including one length (e.g. dimension perpendicular to the longitudinal axis of the spine) of about 50 microns to about 100 microns ([0054]-[0055], thus meeting claim 13) and the other length (e.g. dimension parallel to the longitudinal axis of the spine) of the electrode being 2.56 mm ([0054]), Basu is silent as to the other length comprising any length from approximately 100 microns to approximately 750 microns.
Wu teaches a plurality of bipolar electrodes along a plurality of spine similar to Basu for obtaining near-field potentials and for minimizing far-field potentials (see Figs. 1 & 5A, microelectrodes 37). Specifically, Wu teaches that the length of these electrodes perpendicular to the spine may be in the range of about 0.4 mm to about 0.75 mm ([0055]). Given that Basu contemplates modifying the length of the electrodes to be able to fit the entire electrode on a surface of the spine ([0059]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the electrodes to be in the range of about 0.4 mm to about 0.75 mm and/or less than at least 1.2 mm (Basu, [0055], the length of the electrode should be less than 1.2 mm to fit entirely onto the surface of the spine, thus meeting claim 14), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to provide a closely-spaced bipolar electrode pairs on the planar surface of the spine.
 With respect to claim limitation regarding the electrode surface area, it is noted that the combined dimension of the electrode yields a surface area of about 0.02 mm2 (0.4 mm (length) x 0.05 mm (width)) to about 0.075 mm2 (0.75 mm (length) x 0.100 mm (width)), thus meeting claim 10.
Furthermore, a product of the area of one electrode (0.02 mm2 to 0.075 mm2) and a conversion factor of about 1.25 mm-1 is equal to 0.025 mm to 0.094 mm. Note that this range falls within the gap distance between the pair of bipolar electrodes of Basu (50 microns to 300 microns, [0054]), thus meeting claim 15.
In regard to independent claims 16 and 20 and claims 17-19, Basu discloses an apparatus (catheter 10 in Fig.1), comprising: 
a shaft (catheter body 12); and 
an end effector at a distal end of the shaft (distal electrode assembly 15), wherein the end effector is sized to fit in an anatomical passageway within a subject’s cardiovascular system ([0003]: electrophysiological catheters are inserted into major vein or artery and then guided into the chamber of the heart); wherein the end effector comprises at least one electrode pair ([0038]: each spine carries at least one pair of closely spaced bipolar microelectrodes 85), wherein the at least one electrode pair is configured to contact cardiovascular tissue and thereby pick up electrocardiogram signals ([0006]: closely-spaced electrode pairs allow for a more accurate detection of near-field potentials of the myocardial tissue), wherein each electrode pair comprises: a first electrode having a first surface area and a second electrode having a second surface area both having a squared dimensional unit (the area of the microelectrode based upon the dimension in [0055] and shown in Fig. 6 or 9, the Ae is 0.128 mm2 (0.050 mm (width) x 2.56 mm (length)), wherein the first and second electrodes are spaced apart from each other by a gap distance defined by two nearest substantially parallel surfaces of the respective first and second electrodes (Figs. 6,7, 9 &11 illustrating a gap area between microelectrodes 185, [0054]).
However, Basu fails to disclose wherein the gap distance (Lg) comprises any value from a product of one of the first surface or second surface area and a conversion factor no greater than 1.25 mm-1.
Wu teaches a plurality of bipolar electrodes along a plurality of spine similar to Basu for obtaining near-field potentials and for minimizing far-field potentials (see Figs. 1 & 5A, microelectrodes 37). Specifically, Wu teaches that the length of these electrodes may be in the range of about 0.4 mm to about 0.75 mm ([0055]). Given that Basu contemplates modifying the length of the electrodes ([0059]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the electrodes to be in the range of about 0.4 mm to about 0.75 mm to provide much smaller length than 2.56 mm as disclosed by Basu ([0055]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to provide a closely-spaced bipolar electrode pairs on the planar surface of the spine.
 With respect to claim limitations regarding the electrode surface area, it is noted that the combined dimension of the first and second electrodes yields a surface area of about 0.02 mm2 (0.4 mm (length) x 0.05 mm (width)) to about 0.075 mm2 (0.75 mm (length) x 0.100 mm (width)).
Furthermore, a product of the area of one electrode (0.02 mm2 to 0.075 mm2) and a conversion factor of about 1.25 mm-1 is equal to 0.025 mm to 0.094 mm. Note that this range falls within the gap distance between the pair of bipolar electrodes of Basu (50 microns to 300 microns, [0054]). Furthermore, this is the same conversation factor as claimed in claim 20 (e.g. a conversion factor that ranges from approximately 0.1 to approximately 2 in the inverse of the square root of the same dimensional unit as the first surface area). 
Additionally, the first width (interpreted as the length perpendicular to the longitudinal axis of the spline) ranges from 0.4 mm to 0.75 mm and the gap distance separating the electrodes in a pair ranges from 0.05 mm to about 0.30 mm. A ratio of approximately 5:1 is possible when the first width is 0.50 mm and the gap distance is 0.10 mm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        11/16/2022